Case 1:19-cv-00632-LMB-JFA Document 83 Filed 10/25/19 Page 1 of 1 PageID# 1568




                           CIVIL MOTION MINUTES


 Date: 10/25/19                                          Judge: Brinkema
                                                         Reporter: A. Thomson
 Time: 10:01am – 11:06am


 Civil Action Number: 1:19cv632

 Svetlana Lokhova                       vs.    Stefan A. Halper, et al

 Appearances of Counsel for         (X) Pltf          (X) Deft

 Motion to/for:
 #58 Deft Motion to Dismiss for Failure to State a Claim
 #61 Deft Motion to Dismiss for Failure to State a Claim
 #63 Deft Motion to Dismiss for Lack of Jurisdiction
 #64 Deft Motion to Dismiss for Failure to State a Claim
 #68 Deft Motion to Dismiss for Failure to State a Claim




 Argued &
 ( ) Granted (    ) Denied (        ) Granted in part/Denied in part
 (X)Taken Under Advisement (        ) Continued to

 Court orders case be put on hold




 (X) Memorandum Opinion to Follow
 ( ) Order to follow
